Name: Commission Regulation (EEC) No 998/90 of 20 April 1990 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /10 Official Journal of the European Communities 21 . 4. 90 COMMISSION REGULATION (EEC) No 998/90 of 20 April 1990 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 18 thereof, No 3815/87 (13), as last amended by Regulation (EEC) No 1 199/89 (14), lay down the conditions applying to the export of certain beef and veal held by certain interven ­ tion agencies and intended for export ; whereas refunds granted under those Regulations should be discontinued since all the formalities related to those exports have been completed ; Whereas it follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas given the current market situation in the Community and the possibilities of disposal in certain third countries, in particular export refunds on adult male bovine animals of a live weight of at least 300 kilograms and other bovines of a live weight of at least 250 kilo ­ grams ; whereas experience gained in recent years has shown that it is advisable to treat live pure-bred breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas export refunds should be granted for certain destinations on certain fresh or chilled meat listed in Annex I under CN code 0201 , on certain frozen meat listed in Annex I under CN code 0202, on certain meat or offal listed in Annex I under CN code 0206 and on certain other prepared or preserved meat or offal listed in Annex I under CN code 1602 50 10 ; Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas Regulation (EEC) No 32/82 (s), as last amended by Regulation (EEC) No 3169/87 (% Regulation (EEC) No 1964/82 Q, as amended by Regulation (EEC) No 3169/87, and Regulation (EEC) No 2388/84 (8), as last amended by Regulation (EEC) No 3988/87 (9), lay down the conditions for granting special export refunds for certain cuts of beef and veal and certain preserved beef and veal products ; Whereas Regulations (EEC) Nos 2908/85 (10) and 142/ 86 (u), Regulation (EEC) No 1055/87 (12), as last amended by Regulation (EEC) No 3988/87 and Regulation (EEC) Whereas, in view of the wide differences in products covered by the CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, the refund should only be granted on cuts in which the weight of bone does not exceed one third ; Whereas refunds should also be granted on fresh or frozen boned or boneless pieces, even where each piece is not individually wrapped, and on minced meat, and the wording of the tariff subheadings for fresh boned or bone ­ less pieces specified ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas to allow this trade to continue, the refund should be set to cover the difference between (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 156, 4. 7. 1968, p. 2, (4) OJ No L 61 , 5 . 3 . 1977, p. 16. M OJ No L 4, 8 . 1 . 1982, p. 11 . ( «) OJ No L 301 , 24. 10. 1987, p. 21 . 0 OJ No L 212, 21 . 7. 1982, p. 48 . (8) OJ No L 221 , 18 . 8 . 1984, p. 28 . 0 OJ No L 376, 31 . 12. 1987, p. 31 . (10) OJ No L 279, 19 . 10 . 1985, p . 18 . (") OJ No L 19 , 25 . 1 . 1986, p. 8 . (12) OJ No L 103, 15 . 4. 1987, p . 10 . H OJ No L 357, 19 . 12. 1987, p . 24 . O 4) OJ No L 123 , 4. 5 . 1989, p. 16 . 21 . 4. 90 Official Journal of the European Communities No L 101 /11 prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for expor ­ ting such meat and smoked dried meat to certain African, Near and Middle Eastern countries ; whereas a refund should accordingly be set ; compared with that from the bovine species alone contained in prepared or preserved meat covered by CN code 1 602 50 ; whereas products of the bovine species alone should accordingly be set apart and a new heading should be created for mixtures of meats or offals ; whereas control over products other than mixtures of meat or offal should be reinforced by marking the granting of refunds on certain of these products conditional on manufacturer under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products Q, as amended by Regulation (EEC) No 2026/83 ( «) ; Whereas, in the case of certain other cuts and preserves of meat or offal shown in Annex I under CN code 1 602 50 90 Community participation in international trade may be maintained by granting a refund correspon ­ ding to that at present available ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participation in world trade is not significant ; Whereas moreover, as Community participation in world trade in products covered by CN code 1602 90 has been very slight since the introduction of the Combined Nomenclature, the refund on these products should for simplification be withdrawn ; whereas Regulation (EEC) No 3846/87 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1 676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 Q,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 88/90 (4) establishes the agricultural product nomenclature for the purposes of export refunds ; The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in Annex I hereto. Whereas, in order to simplify customs export formalities for operators, the refunds for all boned cuts packed indivi ­ dually should be harmonized ; whereas therefore the refund on frozen boned cuts should be the same as that on fresh boned cuts except in the case of certain boned beef held by the intervention agencies that is to be expected under Commission Regulations (EEC) No 243/90 0 and (EEC) No 676/90 ( «) ; The description of goods and footnotes for CN codes 0202 30 and 1602 in Section 6 of the Annex to Regula ­ tion (EEC) No 3846/87 setting out the agricultural product nomenclature for export refunds is replaced by Annex II to this Regulation. Whereas in certain cases experience has shown that it is often difficult to determine quantities of other meat, as Article 2 This Regulation shall enter into force on 23 April 1990. (&gt;) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p . 1 . (3) OJ No L 366, 24. 12. 1987, p. 1 0 OJ No L 21 , 13 . 1 . 1990, p. 23. 0 OJ No L 27, 31 . 1 . 1990, p. 8 . 0 OJ No L 75, 21 . 3. 1990, p. 8 . f) OJ No L 62, 7. 3 . 1980, p. 5. (8) OJ No L 199, 22. 7. 1983, p . 12. No L 101 /12 Official Journal of the European Communities 21 . 4. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1990. For the Commission Ray MAC SHARRY Member of the Commission 21 . 4. 90 Official Journal of the European Communities No L 101 /13 ANNEX I (ECU/100 kg) Product code Destination 0 Amount of refund (8)  Live weight  0102 10 00 190 01 96,00 010210 00 390 01 96,00 0102 90 31 900 02 68,50 03 55,50 04 25,50 0102 9033 900 02 68,50 03 55,50 04 25,50 0102 90 35 900 02 86,50 03 73,00 04 34,50 0102 90 37 900 02 86,50 03 73,00 04 ¢ 34,50  Net weight  0201 10 10 100 02 73,50 03 65,00 04 32,50 0201 10 10 900 02 101,50 l 03 88,00 04 44,00 0201 10 90 HOC) 02 106,00 03 85,00 04 42,50 0201 10 90 190 02 73,50 03 65,00 04 32,50 . 0201 10 90 910 (') 02 146,50 03 115,00 04 57,50 0201 10 90 990 02 101,50 03 88,00 04 44,00 0201 20 21 000 02 101,50 03 88,00 04 44,00 No L 101 /14 Official Journal of the European Communities 21 . 4. 90 (ECU/100 kg) Product code Destination f7) Amount of refund (')  Net weight  0201 20 29 100 (') 02 146,50 03 115,00 04 57,50 0201 20 29 900 02 101,50 03 88,00 04 44,00 0201 20 31 000 02 73,50 03 65,00 04 32,50 0201 20 39 100 (') 02 106,00 03 85,00 04 42,50 0201 20 39 900 02 73,50 03 65,00 04 32,50 0201 20 51 100 02 129,00 03 110,50 04 56,00 0201 20 51 900 02 73,50 03 65,00 04 32,50 0201 20 59 110 (') 02 186,50 03 146,00 04 73,00 0201 20 59 190 02 129,00 03 110,50 04 56,00 0201 20 59 910 (') 02 106,00 03 85,00 04 42,50 0201 20 59 990 02 : 73,50 03 65,00 04 32,50 0201 20 90 700 02 73,50 03 65,00 04 32,50 0201 30 00 050 (4) 05 112,00 0201 30 00 100 (2) 02 266,50 03 208,50 04 104,50 06 266,50 0201 30 00 150 02 144,50 03 125,00 04 62,50 06 144,50 07 90,00 0201 30 00 190 I6) 02 102,50 03 84,00 : 04 42,00 06 102,50 07 90,00 21 . 4. 90 Official Journal of the European Communities No L 101 /15 (ECU/100 kg) Product code Destination Q Amount of refund (8)  Net weight  0202 10 00 100 02 73,50 l 03 65,00 04 32,50 0202 10 00 900 02 101,50 03 88,00 04 44,00 0202 20 10 000 02 101,50 03 88,00 04 44,00 0202 20 30 000 02 73,50 03 65,00 04 32,50 0202 20 50 100 02 129,00 I 03 110,50 04 56,00 0202 20 50 900 02 73,50 03 65,00 I 04 32,50 0202 20 90 100 02 73,50 03 65,00 l 04 32,50 0202 30 90 100 ( «) 05 112,00 0202 30 90 400 02 144,50 (10) 03 125,00 (10) 04 62,50 ("&gt;) I 06 144,50 (10) 07 90,00 (10) 0202 30 90 500 ( «) 02 102,50 I 03 84,00 04 42,00 I 06 102,50 07 90,00 0202 30 90 900 07 ­ 90,00 0206 10 95 000 02 102,50 03 84,00 I 04 42,00 06 102,50 0206 29 91 000 02 102,50 03 84,00 04 42,00 06 102,50 0210 20 90 100 08 102,50 09 60,50 0210 20 90 300 02 102,50 021 0 20 90 500 (3) 02 102,50 1602 50 10 120 02 1 08,00 f) 03 108,00 (') 04 108,00 (') 1602 50 10 140 02 96,00 0 03 96,00 (9) 04 96,00 (') No L 101 /16 Official Journal of the European Communities 21 . 4. 90 (ECU/100 kg) Product code Destination f) Amount of refund (8)  Net weight  1602 50 10 160 02 77,00 O 03 77,00 0 04 77,00 0 1602 50 10 180 02 51,00 03 51,00 04 51,00 1602 50 10 240 02 36,00 l 03 36,00 04 36,00 1602 50 10 260 02 26,00 03 26,00 04 26,00 1602 50 10 280 02 16,00 03 16,00 04 16,00 1602 50 90 120 01 116,00 ( 5) 1602 50 90 170 01 73,00 f) 1602 50 90 320 01 103,00 O 1602 50 90 370 01 65,00 O 1602 50 90 520 01 77,00 O 1602 50 90 570 01 48,50 (') 1602 50 90 610 01 36,00 1602 50 90 620 01 16,00 1602 50 90 700 01 36,00 1602 50 90 800 01 26,00 1602 50 90 900 01 16,00 (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commis ­ sion Regulation (EEC) No 32/82. 0 Entry under this subheading is subject to compliance with the condition laid down in Commission Regulation (EEC) No 1964/82. 0 The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (4) OJ No L 336, 29 . 12. 1979, p. 44. 0 OJ No L 221 , 19 . 8. 1984, p. 28. 0 The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). f) The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, West, Central East and South African third countries, except Lebanon, Cyprus, Botswana, Kenya, Madagascar, Swaziland and Zimbabwe. 03 European third countries, the Canary Islands, Ceuta, Melilla, Lebanon, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), except Austria, Sweden and Switzerland. 04 Austria, Sweden and Switzerland. 05 The United States of America, carried out in accordance with Commission Regulation (EEC) No 2973/79 (OJ No L 336, 29 . 12. 1979, p. 44). 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and South African third countries, except Botswana, Kenya, Madagascar, Swazi ­ land and Zimbabwe. 09 Switzerland. 21 . 4. 90 Official Journal of the European Communities No L 101 /17 (8) Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. (*) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 . (I0) Excluding boneless pieces exported under Regulation (EEC) No 243/90 and (EEC) No 676/90. NB : The countries are as defined in Commission Regulation (EEC) No 420/90 (OJ No L 44, 20. 2. 1990, p. 15). The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended. No L 101 / 18 21 . 4 . 90Official Journal of the European Communities ANNEX II CN code Description of goods Productcode 0202 30  Boneless : 0202 30 90   Other :  Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973/79 ( «) 0202 30 90 100  Boned cuts, excluding boned cuts exported under Regulations (EEC) Nos 243/90 Q and 676/90 (8), each piece individually wrapped 0202 30 90 400  Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more (6) 0202 30 90 500  Other 0202 30 90 900 1602 Other prepared or preserved meat, meat offal or blood : 1602 50  Of bovine animals : 1602 50 10   Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :    Uncooked ; not containing meat other than that of animals of the bovine species :     Containing by weight the following percentages of bovine meats (excluding offal and fats)  90 % or more 1602 50 10 120  80 % or more, but less than 90 % 1602 50 10 140  60 % or more, but less than 80 % 1602 50 10 160  40 % or more, but less than 60 % 1602 50 10 180  less than 40 % 1602 50 10 200 l    Other :     Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin : 1602 50 10 240 _ _ _ _ Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin : 1602 50 10 260     Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin : 1602 50 10 280 1602 50 90 =   Other :    Not containing meat other than that of animals of the bovine species :     Containing by weight the following percentages of bovine meats (excluding offal and l fat)      90 % or more : I       Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 0 1602 50 90 120 _____ Other : 1602 50 90 170      80 % or more, but less than 90 % :       Products complying with the conditions laid down in Regulation (EEC) No \ 2388/84 0 1602 50 90 320 ______ Other 1602 50 90 370      60 % or more, but less than 80 % :  ¢    Products complying with the conditions laid down in Regulation (EEC) No 2388/84 0 1602 50 90 520 l       Other 1602 50 90 570 l    40 % or more, but less than 60 % 1602 50 90 610      20 % or more, but less than 40 % 1602 50 90 620      Less than 20 % 1602 50 90 630    Other     Containing by weight 80 % or more of meat or meat offal, of any kind, including fats l of any kind or origin : 1602 50 90 700     Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin : 1602 50 90 800     Containing by weight less than 40 % of meat or meat offal, of any kind, including l fats of any kind or origin : 1602 50 90 900 21 . 4. 90 Official Journal of the European Communities No L 101 / 19 (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). 0 Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7. 1982, p. 48). ( ¢') The refund on beef in brine is granted on the net weight of the meat after deduction of the " weight of the brine. 0 OJ No L 336, 29 . 12. 1979, p. 44. 0 OJ No L 221 , 18 . 8 . 1984, p. 28 . (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ NO L 210, 1 . 8 . 1986, p. 39). O OJ NO L 27, 31 . 1 . 1990, p. 8 . (*) OJ No L 75, 21 . 3. 1990, p. 8 . NB : Article 7 of Council Regulation (EEC) No 885/68 (OJ No L 156, 4. 7. 1968, p. 2) provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries.